Citation Nr: 1020557	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for recurrent right ear 
infections.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from January 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service 
or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran claims he had a motor vehicle accident prior to 
service and consequently developed a herniated nucleus 
pulpous (HNP) at the L3-4 level.  There is no indication of 
this injury in the report of his military entrance 
examination in November 1961.  He began serving on active 
duty in January 1962, and his service treatment records 
(STRs) show a back sprain in September 1964.  A December 1965 
neurology record shows numbness of the right anterior thigh.  
The neurologist diagnosed right L4 neuritis secondary to HNP 
at the L3-4 level.  


An X-ray of the back was negative.  The Veteran was treated 
for back pain and thigh parathesias again in January and 
March 1966.  His military service ended in May 1966, and he 
claims that he has continued to experience back pain during 
the many years since service.  Private treatment records from 
J.C.B., M.D., indicate the Veteran had back surgery in 1993.  
Records from that surgery have not been obtained.  An MRI 
from November 1997 shows post-surgical changes at L4-5, 
but no evidence of recurrent HNP.  Records from J.A.U., M.D., 
from March 1998 show treatment for back pain, but also 
include a notation that a copy would be sent to the Veteran's 
workers' compensation carrier.  

During his November 1961 military entrance examination, the 
Veteran indicated he had a history of mastoiditis in August 
1961 and was either advised to have or had surgery.  The 
entrance examiner indicated a scarred right tympanic 
membrane.  A July 1962 treatment record indicates possible 
right ear infection with early furuncle in right ear canal.  
The Veteran claims he has continued to experience recurrent 
right ear infections since service.  A December 2003 private 
treatment record from L.W.B, M.D., shows recurrence of a 
cholesteatoma in the right middle ear.

The Veteran's November 1961 military entrance examination 
shows 15-decibel loss at the 1000 Hz level, 5-decibel loss at 
the 2000 Hz level, and 5-decibel loss at the 4000 Hz level in 
his right ear, and a 10-decibel loss at the 1000 Hz level, 5-
decibel loss at the 2000 Hz level, and 5-decibel loss at the 
4000 Hz level in his left ear.  The report of his subsequent 
separation examination in April 1966 shows a 
10-decibel loss at the 1000 Hz level, 5-decibel loss at the 
2000 Hz level, no loss at the 3000 Hz level, and 35-decibel 
loss at the 4000 Hz level in his right ear, and a 
5-decibel loss at the 1000 Hz level, 5-decibel loss at the 
2000 Hz level, 5-decibel loss at the 3000 Hz level, and 10-
decibel loss at the 4000 Hz level in his left ear.  


So that testing shows a 30-decibel change (from 5 decibels to 
35 decibels) in hearing acuity at the 4000 Hz level during 
service for his right ear, indeed, to the point that he had 
hearing loss in this ear in this frequency by the time of his 
discharge from service.  The threshold for normal hearing is 
from 0 to 20 decibels, so higher threshold levels indicate 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).

The Veteran claims that his hearing acuity has continued to 
decline since service, not just in his right ear, but also 
his left.  And although not interpreted, a December 2003 
audiogram appears to show some hearing loss in the higher 
frequencies in each ear. 

Because there is evidence of relevant symptoms during 
service, the Veteran's lay statements of continuity of 
symptomatology since service, and pertinent current 
diagnoses, he is entitled to VA compensation examinations for 
medical nexus opinions concerning the etiologies of his low 
back disorder, right ear infections, and bilateral hearing 
loss - including especially insofar as whether these 
conditions date back to or are otherwise related to his 
military service.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Request information from the Veteran 
in order to obtain any medical or other 
records concerning his 
pre-service motor vehicle accident, 1993 
back surgery, and his 1997 workers' 
compensation claim.  Also contact Dr. 
J.A.U. for the Veteran's Initial Clinic 
Evaluation since the one previously 
supplied by E. G. P., M.D., concerns 
someone other than the Veteran (Mr. H. 
T.).



Also request information from the Veteran 
regarding his pre-service mastoid 
condition and tympanic membrane scarring.

2.  Once these additional records are 
obtained (or it is determined they no 
longer exists or that further attempts to 
obtain them would be futile and the 
Veteran appropriate notified - see 
38 C.F.R. § 3.159(e)), schedule the 
Veteran for a VA C&P Examinations to 
determine the etiology of his low back 
disability, recurrent right ear 
infections, and bilateral hearing loss.  

a.  In particular, the low back examiner 
should opine on the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's low back disability initially 
manifested during his military service 
from January 1962 to May 1966; or whether, 
instead, this condition clearly and 
unmistakably 
pre-existed his service and clearly and 
unmistakably was not aggravated during or 
by his service beyond the condition's 
natural progression.

In making these necessary determinations, 
the examiner should specifically state 
whether any currently diagnosed low back 
disability is related or attributable to 
the Veteran's military service, including 
especially to any 
treatment/complaints/diagnoses in service.  
In this regard, the examiner should take 
particular note of the treatment and 
evaluation the Veteran received during 
service in December 1965 for back pain and 
right thigh parathesias.



All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

b.  similarly, the ear examiner should 
opine on the likelihood (very likely, as 
likely as not, or unlikely) the Veteran's 
ear disorder initially manifested during 
his military service from January 1962 to 
May 1966; or whether, instead, this 
condition clearly and unmistakably 
pre-existed his service and clearly and 
unmistakably was not aggravated during or 
by his service beyond the condition's 
natural progression.

In making these necessary determinations, 
the examiner should specifically state 
whether any currently diagnosed right ear 
disability is related or attributable to 
the Veteran's military service, including 
to any treatment/complaints/diagnoses in 
service.  In this regard, the examiner 
should take particular note of the 
treatment and evaluation the Veteran 
received during service concerning his 
July 1962 right ear infection and 
furuncle in the ear canal.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

c.  the ear examiner also should determine 
whether the Veteran has sufficient hearing 
loss in either ear or both to be 
considered a disability according to VA 
standards, i.e., to satisfy the threshold 
minimum requirements of 38 C.F.R. § 3.385.  
If he does, then the examiner should opine 
on the likelihood (very likely, as likely 
as not, or unlikely) this current hearing 
loss disability initially manifested 
during the Veteran's military service from 
January 1962 to May 1966 or is otherwise 
attributable to his service.  In this 
regard, the examiner should take 
particular note of the 30-decibel decline 
in hearing acuity at the 4000 Hz level in 
the right ear during service (from a 5-
decibel loss to a 35-decibel loss).

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

*The Veteran is hereby advised that 
failure to report for these medical 
examinations, without good cause, may have 
adverse consequences on these pending 
claims.



3.  Then readjudicate these claims for a 
low back disability, recurrent right ear 
infections, and bilateral hearing loss in 
light of the additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of these claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


